Mr. Chief Justice Beard
delivered the opinion of the Court.
This suit was brought by the defendant in error to recover damages for the death of his intestate, Milton Palmer, resulting, as is alleged, from the negligence of the plaintiff in error. There was a verdict and judgment in favor of the administrator for $10,000, and the case has been brought to this court by tlm Light and Power Company.
*334The deceased was one of the engineers of the company, and at night had charge of its power house engines and other machinery. While he was on duty, and about 9:30 p. m., fire was discovered in a framework cover of the electric wires which led up through the hallway to the room above, where they made their exit from the building. The fire rapidly spread, and occasioned the terrible injuries from which Palmer died. The theory of the plaintiff below was that negligence on the part of the defendant company in the use of combustible lumber in making this framework, and also in the location and condition of these wires, occasioned the fire which fatally burned the deceased while he was discharging his duty in seeking to save the property of his employer.
The record shows that on discovering the fire, young Palmer, instead of sounding the alarm through a telephone in the building, ran to a house across the street, and sought to do so with a telephone located there. After an ineffectual effort to make connection, he abandoned it, and returned to the power house. By that time the fire had spread until it was a serious conflagration. The flames and smoke were pouring out of the main entrance and the windows in that part of the building. There were other openings or doors into the power house, but, seeing Palmer in the act of passing in through this main entrance, a policeman on the ground expostulated with him on what he characterized as “foolhardiness.” Disregarding the *335expostulation, however, Palmer entered there, and went down the burning hallway into the telephone booth or box when it was on fire. Remaining there but a short time, he came out with his clothing aflame, and so horribly burned that in catching at himself the flesh parted or slipped from his hands. From these injuries he died.
This is a meager outline of the fire and its results, so far ás they affect the present case. While the evidence attributing the origin of the fire to negligence of the company was attenuated, it may be assumed that, with its inferences, it was sufficient to preclude us, under the rule, from saying that there was not material evidence to support the verdict on this point. Assuming, therefore, that the jury were warranted in finding that the defendant company was guilty of such negligence, were they also warranted in .finding that this negligence was the proximate cause of Palmer’s fatal injuries? For there must be a concurrence of these essentials in order to maintain the present action.
It seems to be well settled that, where one person is exposed to peril of life or limb by the negligence of .another, the latter will be liable in damages for injuries received by a third party in a reasonable effort to rescue the one so imperiled. Pennsylvania, Co. v. Roney, 89 Ind., 453 (46 Am. Rep., 173); Linnehan v. Sampson, 126 Mass., 506 (30 Am. Rep., 692); Eckert v. Railroad Co., 43 N. Y., 503 (3 Am. Rep., 721); Gibn*336ey v. State, 137 N. Y., 6 (33 N. E., 142, 19 L. R. A., 365, 33 Am. St. Rep., 690). But even in such a case the rescuer must not rashly and unnecessarily expose himself to danger. Pennsylvania Co. v. Langendorf, 48 Ohio St., 316 (28 N. E., 172, 13 L. R. A., 190, 29 Am. St. Rep., 553).
But whether the benefit of this rule is to be extended to one injured in an effort to save his own or another’s property, exposed to danger by the wrongdoing or negligence of a third party, is a question that has provoked, much difference of judicial opinion. Opposed to this extension are found the cases of Eckert v. Railroad Co., 43 N. Y., 502 (3 Am. Rep., 721) ; Morris v. Railway Co., 148 N. Y., 186 (42 N. E. 579); Condiff v. Railroad Co., 45 Kan., 260 (25 Pac., 562); Cook v. Johnston, 58 Mich., 437 (25 N. W., 388, 55 Am. Rep., 703) ; and Seale v. Railway Co., 65 Tex., 274 (57. Am. Rep., 602). On the other hand, in Berg v. Railway Co., 70 Minn., 272 (73 N. W., 648, 68 Am. St. Rep., 524); Liming v. Railroad Co., 81 Iowa, 246 (47 N. W., 66); Car. Co. v. Laack, 143 Ill., 242 (32 N. E. 285, 18 L. R. A., 215) ; Rexter v. Starin, 73 N. Y., 601; and Wasmer v. Railroad Co., 80 N. Y., 212 (36 Am. Rep., 608) — the rule has been extended so as to give the party injured redress where his effort to save property has been such as a reasonably prudent man would have made under similar circumstances.
In his charge to the jury the trial judge gave the *337administrator of tbe deceased tbe benefit of tbe rule .as announced in Berg v. Railway Co., supra, and tbe other like cases. We do not, however, feel called on to choose determinately between tbe divergent decisions on this point, and certainly we are not prepared to say tbe trial judge was in error. But granting that 'be laid down tbe law correctly, tbe question recurs, was tbe injury received by Palmer, which resulted in Tiis death, tbe proximate result of tbe negligence of the plaintiff in error?
An examination of tbe cases will confirm tbe statement of Mr. Archibald Watson, of tbe New York bar, in bis recent and very valuable work, entitled “Damages for Personal Injuries,” that “no branch of tbe subject of personal injuries presents greater difficulty than tbe determination of liability for a specific loss, with reference to its naturalness and proximity as a consequence of tbe wrongful act complained of.”
So great has this uncertainty been felt, that many courts have reached tbe conclusion that, at last, “to a sound judgment must be left each particular case.” Harrison v. Berkley, 1 Strob., 547 (47 Am. Dec., 578). 'The same view was expressed by tbe supreme court of the United States in Insurance Co., v. Tweed 7 Wall., 49 (19 L. Ed., 65), in the following language: “We have bad cited to us a general review of' tbe doctrine of proximate and remote causes, as it has arisen and been decided by tbe courts in a great variety of cases. It would be an unprofitable labor to enter into an *338examination of these cases. If we could deduce from them the best possible expression of the rule, it would remain, after all, to decide each case largely upon the speciál facts belonging to it, and often upon the nicest discrimination.”
While there is much of practical truth in these statements, and the most careful study of the best textbooks and opinions of courts will fail to discover an infallible guide, yet it will be found that all agree on certain general formulas or rules, which, though difficult of application in some, are of value in all, cases involving this question of proximate or remote cause.
In Deming v. Cotton Press Co., 90 Tenn., 353 (17 S. W., 99, 13 L. R. A., 518)-, this court .said: “The proximate cause of an injury may, in general, be stated to be that act or omission which immediately causes or fails to prevent the injury ; an act or omission occurring or concurring with another, which, had it not happened, the injury would not have been inflicted.” This definition was approved in the later cases of Telegraph Co. v. Zopfi, 93 Tenn., 369 (24 S. W., 633) ; Railroad Co., v. Kelly, 91 Tenn., 699 (20 S. W., 312, 17 L. R. A., 691, 30 Am. St. Rep., 902) ; and Anderson v. Miller, 96 Tenn., 35 (33 S. W., 615, 31 L. R. A., 604, 54 Am. St. Rep., 812).
In each of these cases, while the injury complained of was not the necessary effect of the particular act of negligence held to be the proximate cause, yet it was the natural result, and one which, in the face of *339human experience, might well have been anticipated as possible, if not probable. In all of them the principle recognized was that a wrongdoer is liable not only for the injury which immediately results from his act, hut for such consequential injuries as, according to the common experience of man, were likely to result.
But the consequential injury, according to the authorities, must be natural, “folloAving upon the original wrongful act, in the usual, ordinary, and experienced course of events.” Wiley v. Railroad Co., 44 N. J. Law, 248; Railroad Co. v. Kellogg 94 U. S., 469 (24 L. Ed., 256). But it is to be observed that the result will not be unnatural, so as to relieve the -original wrongdoer of responsibility, because he did not foresee or contemplate the precise consequence -of his misconduct. It will be sufficient to fix,liability on him if the particular result is one naturally connected, either immediately or through a series of events, with the original wrongful act. Wats. Dam. & Pers. Injuries, sec. 145.
On the other hand, where the result is such that no reasonable man would expect it to occur, and no knowledge is shown in the person doing the negligent or wrongful act that such a state of things exists as to make the damage probable, we think the rule is that the injury will not be regarded as actionable as against the wrongdoer. Sharp v. Powell, L. R., 7 C. P., 253. And especially should this be true where the injury results from an act com*340mitted by the injured party so obviously fraught with peril as should be sufficient to deter one of reasonable intelligence. In such a case it would seem impossible to find any ground upon which to maintain that the person guilty of the first act of negligence-should be held liable to the party so injured, and the law, upon uncontroverted evidence showing such-facts, without more, should relieve the original wrongdoer from liability. In such a case the intervening act of the party injured should be treated as the proximate cause of the injury. Seale v. Railway Co., 65 Tex., 274 (57 Am. Rep., 602); Pike v. Railway Co., C. C., 39 Fed., 255.
On this phase of the subject, Mr. Watson, in section 82 of the work already referred to, says: “It is not necessary, it is believed, to show that the plaintiff’s intervening act, which may render the defendant’s act the remote cause of the former’s injuries, amounted to contributory negligence in law. Whether, in its character, the plaintiff’s act is' negligent or otherwise, it will, just as an intervening cause of any other uature, if unexpected, and of a character which could not have been contemplated or foreseen, and without which no injuries would have been occasioned, relieve of liability the author of the original wrong.”
Now, in view of these general rules, which it would' seem, are based on common fairness and right reason, where, upon the undisputed facts as disclosed in the record, rests the responsibility for the loss of young *341Palmer’s life? Granting every inference indicating negligence on the part of the plaintiff in error which had to do with the origin of this fire, was the fatal injury sustained by him the natural or probable result therefrom? Could any reasonable man, though guilty of this negligence, have contemplated that one, from a place of safety, would go through flame and smoke to his mortal injury? Was such an act within the bounds of human experience? Or was there an unbroken connection between the negligent act and the injury? On the contrary, was not this intervening act of the deceased, however heroic it may have been, — one of extreme rashness, called for by no requirement of duty to his employer, — the proximate cause of his death? Was it not an intermediate, efficient cause, operating to disconnect the fatal consequence from the original act of negligence? While ordinarily the answers to those questions would naturally fall within the province of the jury, and, when made in their verdict, would be regarded as binding, yet where the facts are fairly incontrovertible the question of proximate or intervening causé is for the court. Holman v. Security Co. (Colo. App.), 45 Pac., 519; Stone v. Railroad Co. (Mass.), 51 N. E., 1 (41 L. R. A., 794) ; Bradley v. Railway Co., 94 Mich., 35 (53 N. W., 915) ; Butcher v. Hyde, 152 N. Y., 142 (46 N. E., 305).
Whatever may hereafter be developed, at least on the record as it now is, we think these questions must *342be answered, as a matter of law, against tbe contention of tbe plaintiff below, and that the judgment must be reversed because of a lack of evidence to support tbe verdict on this material point. Tbe case is remanded for a new trial.